DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
Response to Arguments
3.	Applicant’s arguments, see remarks, filed March 24, 2021, with respect to the rejection(s) of claim(s) 1, 11, 16 and 27 under 35 U.S.C. 103 over the stated combination of Samsung and 3GPP have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2018/0091212 A1) and SHENG et al. (US 2018/0198575 A1).
4.	Figure is directed to the claimed invention.

    PNG
    media_image1.png
    614
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    402
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 11, 16-18 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0091212 A1).
	Regarding claims 1, 11, 16 and 26, Lee et al. discloses a method and an apparatus for wireless communication as a user equipment (UE), comprising:
	a processor, memory coupled with the processor, to cause the apparatus to:
	receive, using one or more receive beams associated with a transmission configuration indicator (TCI) state, a downlink transmission from a plurality of transmission reception points (TRPs) identified by a plurality of physical cell identifier (PCIs) (“Acquire physical cell ID of each TRP, frame information, and beam mode indicator, S632);
	identifying, based at least in part on the TCI state and an association between the plurality of PCIs and a plurality of TCI states, a first PCI of the plurality of PCIs  to use to process the received downlink transmission (see para.[0068]); and
	processing the received downlink transmission using the identified first PCI (“Measure RS transmitted from second TRP, S628)

    PNG
    media_image3.png
    344
    505
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    756
    543
    media_image4.png
    Greyscale

([0067]:  The UE 140 may be a device that receives a wireless communication service from one or more TRPs of the TRP 110, the TRP 120, and the TRP 130.”)
[0068]: “For example, when the UE 140 is the device that receives the service from the TRP 110, the UE 140 may receive a reference signal transmitted from the TRP 110 through beam sweeping.  Further, the UE 140 may receive a reference signal transmitted from the TRP 120 through beam sweeping in order to perform a handover or a cell re-selection.  The UE 140 may receive a reference signal transmitted from the TRP 130 without beam sweeping in order to perform a handover or a cell re-selection.”
In other words, the UE 140 may need to identify the particular transmission reception point TRP or a particular beam of a cell, based on the acquired physical cell ID of each TRP and the beam mode indicators.

Regarding claims 2 and 17, Lee et al. discloses the method of claim 1, further comprising: receiving an indication of the association between the plurality of PCIs and the TCI state.  ([0068]: “For example, when the UE 140 is the device that receives the service from the TRP 110, the UE 140 may receive a reference signal transmitted from the TRP 110 through beam sweeping.  Further, the UE 140 may receive a reference signal transmitted from the TRP 120 through beam sweeping in order to perform a handover or a cell re-selection.  The UE 140 may receive a reference signal transmitted from the TRP 130 without beam sweeping in order to perform a handover or a cell re-selection.  The UE 140 may receive control information or user data from the TRP 110 or transmit control information or user data to the TRP 110.  In another example, when the UE 140 is the device that receives the service from the TRP 120, the UE 140 may receive a reference signal transmitted from the TRP 120 through beam sweeping.  Further, the UE 140 may receive a reference signal transmitted from the TRP 110 through beam sweeping in order to perform a handover or a cell re-selection.  The UE 140 may transmit a reference signal transmitted from the TRP 130 without beam sweeping in order to perform a handover or a cell re-selection.  The UE 140 may receive control information or user data form the TRP 120 or transmit control information or user data to the TRP 120.”)

Regarding claims 3 and 18, Lee et al. discloses the method of claim 1, wherein the TCI state is associated with at least the first PCI and a second PCI of the plurality of PCIs (“Acquire physical cell ID of each TRP, frame information and beam mode indicator” S632, also see para.[0068])

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0091212 A1) in view of SHENG et al. (US 2018/0198575 A1).
	Regarding claims 4 and 19, Lee et al. discloses the method of claims 4 and 19, further comprising: 
([0132]: “Referring to FIG. 6A, in step S601, the first TRP 610 and the second TRP 620 may broadcast a synchronization signal.  For example, the synchronization signal may be one or more of a Primary Synchronization Signal (PSS) and a Secondary Synchronization signal broadcasted from the first TRP 610 and the synchronization signal broadcasted from the second TRP 620.”)
	([0133]: “In step S602, the UE 630 may acquire a physical cell ID of the cell to which the first TRP 610 pertains based on the synchronization signal broadcasted from the first TRP 610.”)
	([0134]: “The UE 630 may acquire a physical cell ID of a cell to which the second TRP 620 pertains based on the synchronization signal broadcasted from the second TRP 620.”
	Lee et al. fails to teach wherein the first PCI of the plurality of PCIs to use to decode the received downlink transmission comprises the determined PCI.
SHENG et al. in the same field of invention, discloses this feature.
	([0028]: “FIG. 5A-FIG. 5E are schematic views showing an example communications system comprising differing configurations of radio access nodes and a wireless terminal, and wherein the radio access nodes provide transmitting entity identity information comprising differing types of transmitting identifiers.”)
	([0097]: “From FIG. 5A it should be understood that any of the wireless terminals (UEs) of any of the example embodiments and modes described herein, including but not limited to those of FIG. 5A-FIG. 5F, receive the transmitting entity identity information over the radio interface 24 using receiver circuitry 46.  The inclusion of the transmitting entity identity information in received information is discerned by terminal frame/signal handler 52, which passes the transmitting entity identity information to identity processor 56.  The identity processor 56 is configured and arranged to decode or determine the content/sequences of the transmitting entity identity information, and thus one or more of the physical layer cell identifier (PCID), the transmission and reception point identifier (TRP ID), and the beam identifier (BID) in accordance with logic or convention agreed with the transmitting entity identity information generator 54 of the respective access node.”

    PNG
    media_image5.png
    491
    445
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    598
    media_image6.png
    Greyscale

.
Allowable Subject Matter
9.	Claims 5-10, 12-15, 20-26, 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412